Citation Nr: 0520336	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  03-13 835	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1975 to 
June 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for a 
post-traumatic stress disorder (PTSD), but denied service 
connection for hypertension.

This case was remanded by the Board in March 2004 in order 
for, among other things, the veteran to be afforded a VA 
examination to obtain a medical opinion regarding his claim.  


FINDING OF FACT

The appellant does not have hypertension attributable to his 
military service; hypertension has not been caused or made 
worse by service-connected PTSD.


CONCLUSION OF LAW

The appellant does not have hypertension that is the result 
of disease or injury incurred in or aggravated during active 
military service, or that is secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is diagnosed with essential hypertension, and 
claims that this disability is a result of his military 
service.  Alternatively, the veteran claims that his 
hypertension is secondary to his service-connected PTSD.  

The record shows that the veteran was exposed to a traumatic 
event involving a flame thrower training accident in November 
1975 which resulted in burn injuries to the veteran.  The 
veteran's service medical records (SMRs) show one instance of 
elevated blood pressure in March 1976, when the veteran's 
blood pressure was reported as 220/84.  The elevated reading 
was taken shortly after he had passed out while in training.  

The record shows that the veteran was first diagnosed with 
borderline high blood pressure in August 1982 at the VA 
Medical Center (VAMC) in St. Louis, Missouri.  Also of record 
are numerous certifications from the veteran's treating 
physician, E.O., M.D., to the veteran's employer regarding 
missed work due to serious illness.  In each of those 
certifications Dr. E.O. stated that the veteran's chronic 
hypertension began in 1987.

The veteran was afforded a VA medical examination in November 
2001 in conjunction with the veteran's claim for service 
connection for hypertension, and for increased ratings for 
other disabilities.  The veteran's blood pressure was 
elevated, reported as 178/130 the week prior to the 
examination, and as 168/118 and 168/112 on the day of the 
examination.  The examiner noted that the veteran's SMR 
revealed no documented hypertension.  The examiner concluded 
that the hypertension seen was not causally related to his 
service-connected burns, but was more likely than not related 
to non-service-connected essential hypertension.  

Dr. E.O. has provided opinions for the record, dated in 
September 2002 and June 2003.  The September 2002 statement 
indicates that the veteran had PTSD due to a flame-thrower 
burn sustained in 1976 while in military service, and that 
"[t]his trigger[ed] the hypertension and daily stress."  In 
June 2003 Dr. E.O. stated the following:  "[I p]ersonally 
believe that his anxiety and hypertension is [sic] due to 
Post[-]traumatic stress."

The veteran was afforded another VA examination on remand 
from the Board, which was amended after review of the 
veteran's case file.  The examiner diagnosed the veteran with 
essential hypertension.  The examiner gave as his 
professional medical opinion within a reasonable degree of 
medical certainty that the veteran's essential hypertension 
was not at least as likely secondary to his military service, 
nor to his service-connected PTSD.   The examiner noted that 
it was quite clear that there was no well-documented peer-
reviewed research or literature that could support the 
development of the veteran's essential hypertension as 
secondary to PTSD.  The examiner further noted that review of 
the veteran's SMR revealed only a single elevated blood 
pressure in service, in March 1976, which was recorded as 
220/84, and which was directly related to a singular episode 
of syncope.  The examiner noted that anxiety and an elevated 
systolic blood pressure were normal physiological responses 
to having passed out.  All of the other blood pressure 
readings in the veteran's SMR were found to be within normal 
limits.  The examiner noted that, by definition, diagnosis of 
hypertension requires three blood pressure readings on 
separate tests, which must be elevated and which must meet 
the criteria for diagnosis.  The veteran was therefore not 
diagnosed with hypertension while in military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Cardio-vascular renal disease, including hypertension, may be 
presumed to have been incurred in or aggravated by active 
military service if shown to a compensable degree within one 
year of the veteran's separation from military service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

Here, there is medical evidence of a currently diagnosed 
essential hypertension.  However, there is no showing of a 
relationship to the veteran's period of military service or 
continuity of symptomatology after service.  The veteran's 
hypertension was not suspected until a finding of borderline 
elevated blood pressure in August 1982, more than three years 
after the veteran left service.  Further, based on the 
evidence of record, both the November 2001 examiner and the 
March/May 2005 examiner opined that the veteran's essential 
hypertension was not related to his military service.  Such 
an opinion stands uncontradicted in the record.  Service 
connection on a direct basis is thus not warranted.

Disability which is proximately due to or the result of a 
service-connected disease or injury is considered service 
connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).   Here, as noted, the veteran advances an 
alternative theory that his hypertension is secondary to his 
service-connected PTSD.  

The Board is here confronted with two competing opinions 
regarding secondary service connection of the veteran's 
hypertension.  The veteran's treating physician, Dr. E.O., 
contended that the veteran's hypertension was due to his PTSD 
that was in turn caused by the in-service flame-thrower 
incident.  The 2005 VA examiner opined that the veteran's 
hypertension was not secondary to his PTSD.  (The VA examiner 
was specifically charged with analyzing the secondary service 
connection question in the context of direct causation and 
possible aggravation, something that he appears to have done 
when he concluded that there was no secondary relationship.)  
The Board finds that the VA examiner's opinion is of greater 
evidentiary weight than the Dr. E.O.'s opinion.  This is so 
because Dr. E.O.'s two statements are merely conclusory 
statements, unsupported by any medical evidence, rationale, 
or authoritative medical opinion or treatise.  

On the other hand, the opinion of the 2005 VA examiner is 
supported by that examiner's investigation into peer-reviewed 
research or literature that might support the development of 
essential hypertension as secondary to PTSD.  Further, this 
examiner's opinion is consistent with the evidence of record 
which shows diagnosis of hypertension occurred years after 
the veteran's PTSD-related stressor.  This examiner also 
reviewed the medical record and provided an opinion that 
addressed the available record, something that does not 
appear to have been done by Dr. E.O.  For these reasons, the 
Board finds that the VA examiner's opinion is of greater 
evidentiary value on the question of secondary service 
connection.

The only evidence of record supportive of the veteran's claim 
that his current hypertension is related to his military 
service or to service-connected PTSD consists of the lay 
statements of the veteran himself.  Competent lay evidence is 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2004).  
Medical opinion, by its very nature, requires specialized 
education, training, and experience.  Thus, while the veteran 
is competent as a layperson to describe his experiences in 
service and any symptoms he experiences, he is not competent 
to provide medical opinion as to the etiology of his 
hypertension.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1). 

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim.  The 
veteran's current hypertension is not traceable to active 
military service, and it is not secondary to his service-
connected PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in this claim in correspondence 
dated in August 2002, and in follow-up correspondence in 
November 2002 and July 2004.  (Although the notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what information VA would assist in obtaining on the 
veteran's behalf, and where the veteran was to send the 
information sought.  The RO specifically requested that the 
veteran provide any evidence or information he had pertaining 
to his claim.  Additionally, the RO informed the veteran of 
the results of its rating decisions, and the procedural steps 
necessary to appeal.  The RO also provided a statement of the 
case (SOC) and a supplemental statement of the case (SSOC) 
reporting the results of the RO's reviews, and the text of 
the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained and incorporated into the record the VA and private 
treatment records discussed above.  Also as noted above, the 
veteran was afforded two VA medical examinations in 
furtherance of this claim.  Given the standard of the 
regulation, the Board finds that VA has no duty to inform or 
assist that was unmet.


ORDER

Entitlement to service connection for hypertension is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


